



Exhibit 10.6














INTERCOMPANY SERVICES AGREEMENT




Between




RIVERSOURCE LIFE INSURANCE COMPANY




And




AMERIPRISE INDIA PRIVATE LIMITED




E-6

--------------------------------------------------------------------------------






INTERCOMPANY SERVICES AGREEMENT


This Intercompany Services Agreement (this “Agreement”) is made effective as of
the 1st day of January, 2016 (the “Effective Date”) by and between RiverSource
Life Insurance Company, a Minnesota corporation, having offices at 227
Ameriprise Financial Center, Minneapolis, MN 55474 (herein “Company” and known
internally as “Company 10” for accounting purposes) and Ameriprise India Private
Limited, a company registered in India under the Companies Act, 1956, having
offices at Plot No. 14, Sector 18, Udyog Vihar, Gurgaon, Haryana, 122015, India
(herein “Service Provider” and known internally as “Company 672” for accounting
purposes). As used in this Agreement, “Party” means either Service Provider or
Company, as appropriate, and “Parties” means Service Provider and Company.


RECITALS
WHEREAS, Service Provider and Company are affiliated companies that are members
of an insurance holding company system; and
WHEREAS, Service Provider has extensive experience in providing the kinds of
services to be provided under this Agreement and an established infrastructure
for providing such services in an efficient and cost effective manner; and
WHEREAS, the Company desires to obtain, for the benefit of its insurance
business, certain services from the Service Provider and pay for the expenses
incurred by the Service Provider on behalf of the Company, and the Service
Provider desires to provide such services and incur such expenses, all upon the
terms and conditions hereinafter set forth; and
WHEREAS, the Parties desire to set forth in writing the services and expenses
which are the subject of this Agreement between the Parties.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties agree as follows:
1.    Services. At the request of the Company and subject to the Company’s sole
and exclusive right to control and manage its insurance business, the Service
Provider shall, in accordance with this Agreement, perform the services,
functions and responsibilities (in each case as they may evolve, be
supplemented, enhanced, modified or replaced), including providing certain
specified deliverables (collectively, the “Services”). Particular Services shall
be described in a schedule, a sample form of which is attached hereto as Exhibit
1 of this Agreement, or in any one or more schedules and attachments thereto and
such schedules and their attachments will form a part of this Agreement from
time to time (each, a “Schedule” and collectively, the “Schedules”). The
expenses incurred by Service Provider shall be set forth in the applicable
Schedules annexed hereto and made a part hereof. The Services provided by
Service Provider to Company may be modified from time to time by amending the
applicable Schedule as provided in this Agreement to accommodate any other
services or expenses reasonably requested by the Company in connection with the
Company’s business. For clarity, any references herein to this “Agreement”
include each Exhibit, Schedule and any other attachment hereto and thereto.
2.    Term. This Agreement shall be for a term beginning on the Effective Date
and shall remain in effect thereafter unless the Parties mutually agree
otherwise; provided, however, that either Party may terminate this Agreement in
accordance with the provisions of Section 18 below.
3.    Allocation of Costs. The Company agrees to reimburse Service Provider for
Services and facilities provided by Service Provider pursuant to this Agreement
at cost plus a reasonable profit margin that is consistent with applicable
transfer pricing rules and a transfer pricing study conducted periodically. The
charge to the Company for such Services and facilities shall include all direct
and indirectly allocable expenses. The methods for allocating expenses to the
Company shall be determined in accordance with the requirements of the Minnesota
insurance holding company system laws. Such methods shall be modified and
adjusted by mutual agreement where necessary or appropriate to reflect fairly
and equitably the actual incidence of expense incurred by the Service Provider
on behalf of the Company. The method of allocating costs hereunder and the
payment thereof shall be determined in the following manner:


E-7

--------------------------------------------------------------------------------





a.The cost of Services performed by the Service Provider that are identifiable
as expenses incurred directly and exclusively for the benefit of the Company
shall be charged to the Company. This shall include, but not be limited to, the
cost of supplies, materials, and various other items of expense incurred by the
Service Provider directly on behalf of the Company as identified more
specifically in the Schedules annexed hereto and made a part hereof.
b.The cost of Services performed by the Service Provider that are not
identifiable as expenses incurred directly and exclusively for the benefit of
the Company shall be allocated and charged to the Company in accordance with
customary insurance accounting practices.
c.At the request of the Company, and at Service Provider’s expense, the Service
Provider shall produce records and provide access to enable the Company to
verify that such cost allocations are performed in accordance with the
principles referenced above.
d.Each month, the Company shall reimburse the Service Provider for costs of
Services provided or expenses incurred by the Service Provider under this
Agreement during the preceding month, in accordance with the payment provisions
of Section 4 below.
4.    Payments. For Services rendered under this Agreement, payment shall be
made by the Company to the Service Provider in U.S. Dollars on a monthly basis
within thirty (30) days of invoice or other notice. Any tax (other than
income-tax), levies or duties, levied by any statutory authority in India in
relation to the scope of Services, shall be billed extra on the total invoice
value, which shall be borne by Company. In the event of imposition of new taxes,
levies and duties after signing of this Agreement in relation to the scope of
Services, but during the Term of this Agreement, Company shall bear and
reimburse to Service Provider the amount of such new taxes, duties and levies.
The Parties agree that during the course of any given month the Company may make
reasonable estimated payments for part or all of the monthly cost in which case
such payment shall be offset against the actual amount otherwise due at the end
of the month under this Agreement. The Parties also agree that, at the option of
the Company, the Company may reimburse the Service Provider based upon the
Service Provider’s good faith estimate of the monthly costs for some or all of
the Services provided hereunder, in which case there shall be a final adjustment
made within thirty (30) days after completion of the Service Provider’s cost
analysis performed at least annually.
5.    Responsibilities of Company.
Company agrees to perform each of the following responsibilities:
(a)Company shall audit, balance, verify, and reconcile, as applicable, all
invoices and reports provided by Service Provider and shall notify Service
Provider of any errors in such reports or unreconciled out-of-balance conditions
promptly after receipt of the applicable report.
(b)Company shall assist Service Provider and provide Service Provider with all
information and assistance reasonably requested by Service Provider to
successfully implement any of the Services, to respond to any inquiries or
complaints from Company or any of its customers, and to otherwise ensure that
the Services are provided at a high level of quality in a cost effective manner.
(c)Company shall obtain the approval of each governmental entity, if any, whose
approval is required for Company’s receipt and use of the Services.  Company
shall comply with all conditions, restrictions, and limitations imposed by any
of such entities in connection with such approval.
(d)Company shall use the Services in compliance with applicable law.
(e)Company and Service Provider shall work together to conceptualize and
determine exact scope of the Services.
(f)Company shall work with the Service Provider in setting up of all policies
and procedures in accordance with applicable law.


E-8

--------------------------------------------------------------------------------





6.    Maintenance of Books. Company and Service Provider each shall maintain its
own books, accounts and records in such a way as to disclose clearly and
accurately the nature and detail of the transactions between them, including
such accounting information as is necessary to support the reasonableness of
charges under this Agreement, and such additional information as the Company may
reasonably request for purposes of its internal bookkeeping and accounting
operations. The Service Provider shall keep such books, records and accounts
insofar as they pertain to the computation of charges hereunder available for
audit, inspection and copying by the Company and persons authorized by it or any
governmental agency having jurisdiction over the Company during all reasonable
business hours.
7.    Ownership and Custody of Records. All records, books and files established
and maintained by the Service Provider by reason of its performance of Services
under this Agreement, which, if absent in this Agreement, would have been held
by the Company, shall be deemed the property of the Company and shall be
maintained in accordance with applicable laws and regulations. Such records
should be available, during normal business hours, for inspection by the
Company, anyone authorized by the Company, and any governmental agency that has
regulatory authority over the Company’s business activities. Copies of such
records, books and files shall be delivered to the Company on demand. All such
records, books and files shall be promptly transferred to the Company by the
Service Provider upon termination of this Agreement.
8.    Audit. The Company and persons authorized by it and any governmental
agency having jurisdiction over the Company shall have the right, at Company’s
expense, to conduct an audit of the relevant books, records and accounts in the
possession of the Service Provider upon giving reasonable notice of its intent
to conduct such an audit. In the event of such audit, the Service Provider shall
give to the party requesting the audit reasonable cooperation and access to all
books, records and accounts necessary to audit during normal business hours.
9.    Right to Contract with Third Parties. Nothing herein shall be deemed to
grant the Service Provider an exclusive right to provide Services to the
Company, and the Company retains the right to contract with any third party,
affiliated or unaffiliated, for the performance of Services. The Service
Provider, subject to the prior written notice and non-objection of the Company,
shall have the right to subcontract with any third party, affiliated or
unaffiliated, for the performance of Services requested by the Company under
this Agreement, provided that the Service Provider shall remain responsible for
the performance of Services by any such subcontractors in accordance with the
terms of this Agreement; and provided however that the charges for any such
subcontracted Services shall be determined on the basis described in Section 3
above.
10.    Safeguarding Customer Information. The Service Provider shall implement
and maintain appropriate measures designed to meet the objectives of Minnesota
Statutes sections 60A.98 and 60A.981, and other applicable laws, with respect to
safeguarding the Company’s customer information and customer information
systems, which shall be provided in writing to Service Provider by Company
before commencement of Services under the Agreement. The Service Provider shall
adjust information security programs upon reasonable request of the Company for
any relevant changes dictated by the Company’s assessment of risk concerning its
customer information and customer information systems. Confirming evidence that
the Service Provider has satisfied its obligations under this Agreement shall be
made available, during normal business hours, for inspection by the Company,
anyone authorized by the Company, and any governmental agency that has
regulatory authority over the Company’s business activities.
11.    Exercise of Judgment in Rendering Services. In providing Services
hereunder which require the exercise of judgment by the Service Provider, the
Service Provider shall perform such Services in accordance with standards and
guidelines which the Company develops and communicates to the Service Provider.
In performing Services hereunder, the Service Provider shall at all times act in
a manner reasonably calculated to be in the interests of the Company.
12.    Capacity of Personnel and Status of Facilities. The Parties acknowledge
and agree that the relationship between them is solely that of independent
contractors, and nothing in this Agreement is to be construed to constitute the
Parties as employer/employee, franchisor/franchisee, agent/principal, partners,
joint ventures, co-owners or otherwise as participants in a joint or common
undertaking. Whenever the Service Provider utilizes its employees or independent
contractors to perform Services for the Company pursuant to this Agreement, such
personnel shall at all times remain employees or independent contractors of the
Service Provider, subject solely to the direction or responsibility of the
Service Provider. The Company shall have no liability to such personnel for
their welfare, salaries,


E-9

--------------------------------------------------------------------------------





fringe benefits, legally required employer contributions and tax obligations. No
facility of the Service Provider used in performing Services for, or subject to
use by, the Company shall be deemed to be transferred, assigned, conveyed or
leased by performance or use pursuant to this Agreement. All dealings between
the Parties shall be in accordance with the arms' length standard and nothing
contained herein shall be construed as constituting any relationship of joint
venture or partnership between the Parties. The independent contractor status of
any independent contractor engaged by the Service Provider shall not be affected
by this Agreement.
13.    Assignment. This Agreement and any rights pursuant hereto shall not be
assignable to an unaffiliated party by either Party hereto, except as set forth
herein or by operation of law, subject to whatever regulatory filings or
approvals may be applicable. Except as and to the extent specifically provided
in this Agreement, nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the Parties hereto, or their respective legal
successors, any rights, remedies, obligations or liabilities that would
otherwise be applicable. The representations, warranties, covenants and
agreements contained in this Agreement shall be binding upon, extend to and
inure to the benefit of the Parties hereto, their, and each of their,
successors, and assigns respectively.
14.    Dispute Resolution. Upon the initiation of either Party, the Parties
hereto shall make efforts to resolve any disputes or differences arising between
them in relation to or under this Agreement amicably, without the necessity of
any formal proceeding relating thereto. If the Parties fail to resolve the
dispute within thirty (30) business days from the initiation of a dispute
resolution as mentioned in the foregoing sentence by either Party, then either
Party may refer such dispute to a court of competent jurisdiction in the
appropriate Federal or State court located in Hennepin County, Minnesota.
15.    Indemnification and Limitation of Liability. The Company and the Service
Provider agree to hold each other (including its respective officers, employees,
directors and agents (the “Indemnified Parties”)) harmless and to indemnify each
other against any and all liability, loss, fee, damage, expense, cost, cause of
action, demand, penalty, fine or claim (including cost of litigation or
administrative proceedings and counsel fees) resulting or arising from its (a)
breach of any representation, warranty, covenant or agreement contained in this
Agreement or any Schedule or (b) willful misconduct, fraud, criminal activity,
intentional tort or negligence. In no event shall either Party be liable to the
other Party for any lost profits and/or consequential indirect, special,
incidental or punitive damages, even if such Party has been advised of the
possibility of such potential loss or damage.
16.    Confidential Information. The Parties agree certain information released
in performance of this Agreement, whether intentionally or unintentionally, may
constitute confidential information (“Confidential Information”). Confidential
Information, for purposes of this Agreement, means information released by one
party (“Releasing Party”) to the other (“Receiving Party”), in whatever format,
that is nonpublic, trade secret and/or proprietary. It is agreed that the
Receiving Party shall maintain Confidential Information in strict confidence,
refrain from misappropriating such information for purposes other than
performing responsibilities under this Agreement or as otherwise agreed to by
the Parties, use commercially reasonable efforts to prevent disclosure of such
information to unauthorized or unaffiliated third parties and not copy such
information without prior consent or acquiescence of the Releasing Party. The
Party receiving the Confidential Information shall ensure that only its
employees, authorized agents, or subcontractors who strictly “need to know” such
Confidential Information to perform this Agreement will receive Confidential
Information and that such persons agree to be bound by the provisions of this
Section and maintain the existence of this Agreement and the nature of their
obligations hereunder strictly confidential. These restrictions do not apply to
information that (i) enters into the public domain through no fault or action of
the Receiving Party, (ii) is obtained from a third party who is under no legal
or contractual obligation to maintain confidentiality of such information, (iii)
is independently developed by the Receiving Party without reference to or use of
any Confidential Information, or (iv) is required to be disclosed pursuant to
requirements of law or legal process, including but not limited to disclosures
made to and required by any governmental agency having regulatory authority over
the Company. Upon termination, if demanded by the Releasing Party, the Receiving
Party shall within sixty (60) days return to the Releasing Party copies, in
whatever form or medium, of any material containing Confidential Information.


E-10

--------------------------------------------------------------------------------





17.    Notices. All notices, statements or requests provided for hereunder shall
be deemed to have been duly given when delivered by hand to an officer of the
other Party, or when deposited with the U.S. Postal Service, as first class
certified or registered mail, postage prepaid, overnight courier service, or
facsimile copy, addressed:
a.    If to the Service Provider to:    Tarun Mittal (VP - Enterprise
Procurement)
Ameriprise India Private Limited.
Plot No. 14, Sector 18, Udyog Vihar,
Gurgaon, Haryana, 122015, India
Facsimile Number: 91.124.4175.747
Electronic Mail Address: Tarun.Mittal@ampf.com
    
b.    If to the Company to:    Chief Financial Officer
RiverSource Life Insurance Company
227 Ameriprise Financial Center
Minneapolis, MN 55474


with a copy to:    General Counsel
RiverSource Life Insurance Company
5229 Ameriprise Financial Center
Minneapolis, MN 55474
or to such other persons or places as each Party may designate from time to
time. The aforementioned individuals shall also serve as contact persons for the
purpose of carrying out this Agreement. As such, the contact persons shall be
authorized to act on behalf of their respective parties as to the matters
pertaining to this Agreement. Each Party shall notify the other in writing as to
the name, address and telephone number of the designated contact person in the
event there is a replacement or change in such contact information.
18.    Termination. This Agreement shall remain in effect until (i) the Parties
mutually agree to terminate the Agreement or (ii) either the Company or the
Service Provider gives the other Party one hundred and twenty (120) days or more
advance written notice of the Party’s intent to terminate this Agreement or that
portion of this Agreement pertaining to any one or more of the services or items
set forth in Schedule 1 annexed hereto. Upon termination of this Agreement,
Company shall pay to Service Provider all charges and payments, which are due
hereunder for the Services performed in accordance with this Agreement up to the
date of termination. Further, upon the termination of this Agreement, each Party
shall promptly return to the other Party all documents and materials, belonging
to the other Party with regard to this Agreement or shall at the option of the
disclosing Party destroy all such documents or materials.
19.    Settlement on Termination. No later than sixty (60) days after the
effective date of termination of this Agreement, the Service Provider shall
deliver to Company a detailed written statement for all charges incurred and not
included in any previous statement to the effective date of termination. The
amount owed or to be refunded hereunder shall be due and payable within thirty
(30) days of receipt of such statement.
20.    Performance Standards. Service Provider agrees that in performing the
Services hereunder, it shall use that degree of ordinary care and reasonable
diligence that an experienced and qualified provider of similar services would
use acting in like circumstances in such matters and in accordance with the
standards, practices and procedures established by the Service Provider for its
own business. Service Provider shall perform Services according to servicing
standards of the Company or such other standards as may be mutually agreed upon
by the Parties. Service Provider shall comply with all laws, regulations, rules
and orders applicable to (i) the Company with respect to the Services provided
hereunder and (ii) the Service Provider with respect to its own business.
Service Provider agrees to maintain sufficient facilities and trained personnel
of the kind necessary to perform the Services under this Agreement.
21.    Control. The performance of Services by the Service Provider for the
Company pursuant to this Agreement shall in no way impair the absolute control
of the business and operations of the Service Provider or the Company by their
respective Boards of Directors. The Service Provider shall act hereunder so as
to assure the separate operating entity of the Company. The business and
operations of the Company shall at all times be subject to the direction and
control of the Board of Directors of the Company.


E-11

--------------------------------------------------------------------------------





22.    Governing Law. This Agreement is made pursuant to and shall be governed
by, interpreted under, and the rights of the Parties determined in accordance
with, the laws of the State of Minnesota.
23.    Entire Agreement. This Agreement, together with such amendments as may
from time to time be executed in writing by the Parties, constitutes the entire
agreement and understanding between the Parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof. Agreements to be
superseded and terminated by this Agreement include a certain “Agreement by and
among RiverSource Life Insurance Company, Ameriprise India Private Limited, and
Ameriprise Financial, Inc. (a/k/a Supplementary Agreement No. 1)” dated January
1, 2007. Except as expressly set forth in the main body of this Agreement, in
the event of any conflict between (i) the terms and conditions in the main body
of this Agreement and (ii) any Schedule, exhibit, attachment, appendix or other
underlying document hereto, the terms and conditions of this Agreement shall
control, except to the extent that any Schedule, exhibit, attachment, appendix
or other underlying document expressly identifies terms and conditions in the
body of this Agreement intended to be overridden and provided that it controls
in the event of any such conflict and in such case, the conflicting provision
shall be effective only with respect to that underlying document.
24.    Severability. It is further agreed and understood by the Parties hereto
that if any part, term or provision of this Agreement should be held
unenforceable in the jurisdiction in which either Party seeks enforcement of
this Agreement, it shall be construed as if not containing the invalid provision
or provisions, and the remaining portions or provisions shall govern the rights
and obligations of the Parties.
25.    Section Headings. Section headings contained herein are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
26.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the Party actually executing such counterpart, and all of which, when taken
together, shall constitute one instrument.


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates indicated below.


AMERIPRISE INDIA PRIVATE LIMITED
 
RIVERSOURCE LIFE INSURANCE COMPANY
By:
/s/ Sandeep Sugavanam
By:
/s/ John R Woerner
Name:
Sandeep Sugavanam
Name:
John R. Woerner
Title:
Vice President & General Manager
Title:
President
Date:
May 24, 2016
Date:
May 24, 2016







E-12

--------------------------------------------------------------------------------





EXHIBIT-1
FORM OF SCHEDULE - SAMPLE




This Schedule is issued pursuant to, and incorporates the terms and conditions
of, the Intercompany Services Agreement (“Agreement”) between Ameriprise India
Private Limited (“Service Provider”) and RiverSource Life Insurance Company
(“Company”) with an Effective Date of January 1, 2016. This Schedule sets forth
certain affiliate support functions and services to be provided to Company in
order to meet the business objectives of Company. Capitalized terms used in this
Schedule without definition will have the meanings given to such terms in the
Agreement. This Schedule is issued pursuant to the above‑referenced Agreement
between the parties. Any term not otherwise defined herein, shall have the
meaning specified in the Agreement. This Schedule is effective as of ______,
20__ (the “Schedule Effective Date”).






IN WITNESS WHEREOF, Service Provider and Company have caused this Schedule to be
executed on their behalf by their duly authorized representative.
AMERIPRISE INDIA PRIVATE LIMITED
 
RIVERSOURCE LIFE INSURANCE COMPANY
By:
 
By:
 
Name:
 
Name:
 
Title:
 
Title:
 
Date:
 
Date:
 









E-13

--------------------------------------------------------------------------------





SCHEDULE 1


This Schedule is issued pursuant to, and incorporates the terms and conditions
of, the Intercompany Services Agreement (“Agreement”) between Ameriprise India
Private Limited (“Service Provider”) and RiverSource Life Insurance Company
(“Company”) with an Effective Date of January 1, 2016. This Schedule sets forth
certain affiliate support functions and services to be provided to Company in
order to meet the business objectives of Company. Capitalized terms used in this
Schedule without definition will have the meanings given to such terms in the
Agreement. This Schedule is issued pursuant to the above‑referenced Agreement
between the Parties. Any term not otherwise defined herein, shall have the
meaning specified in the Agreement. This Schedule is effective as of January 1,
2016 (the “Schedule Effective Date”).
1.    Services. To the extent requested by the Company, the Service Provider
shall make its employees and facilities available for performance of the
following kinds of services:
•
Accounting, financial analysis, financial reporting and treasury

•
Business analysis, business transformation, and project management

•
Human resources including payroll processing

•
Information systems and management

•
Strategic planning and business planning

•
Other support services such as policyholder servicing (mail, phone and
electronic), premium processing, claims and new business processing support,
including issuance of insurance policies and annuity contracts, consolidated
client communications and general marketing services

2.    Fees. In connection with performing the Services detailed herein, the
Company will be charged in accordance with Sections 3 and 4 in the Agreement.






IN WITNESS WHEREOF, Service Provider and Company have caused this Schedule to be
executed on their behalf by their duly authorized representative.
AMERIPRISE INDIA PRIVATE LIMITED
 
RIVERSOURCE LIFE INSURANCE COMPANY
By:
/s/ Sandeep Sugavanam
By:
/s/ John R Woerner
Name:
Sandeep Sugavanam
Name:
John R. Woerner
Title:
Vice President & General Manager
Title:
President
Date:
May 24, 2016
Date:
May 24, 2016





E-14